April 14, 2015




CONSULTING AGREEMENT




Pursuant to our recent conversations, Benchmark Advisory Partners LLC a
California Limited Liability Company ("Consultant") hereby submits Nutrafuels,
Inc., a Florida corporation (the "Company"), this Consulting Agreement (the
"Agreement”) dated as of April 14, 2015.




This Consulting Agreement sets forth the new terms pursuant to which Consultant
will act as the Company's financial consultant providing strategic advice and
consulting services regarding matters more specifically set forth below. This
Agreement and supersedes all prior understanding and agreements, whether written
or oral, among the parties with respect to such subject matter.

Specifically, all prior agreements and contracts entered into by and between the
parties hereto shall immediately terminate upon the execution of this Agreement
and neither party shall have any further obligations thereunder.

1. Agreement. For one dollar in hand, and other good and valuable consideration,
including the commitments made by each party hereto to the other, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:




a.

Consultant operates a financial consulting and advising firm that provides
business and financial advice to various companies such as the Company, and also
introduces companies to securities law professionals, legal teams, accountants,
auditors, investment bankers, brokerage firms, venture capital firms, banks,
private equity firms, special situation investors, alternative debt financiers
and others (hereinafter "Entity" or " Entities") who may be able to provide
equity or debt financing to Consultant's clients.




b.

Company hereby retains Consultant to perform the aforesaid consulting services
for Company on the terms and for the consideration set forth below, and
Consultant hereby agrees to perform said consulting services on the terms and
for the consideration set forth herein.




c.

Pursuant to the terms of this Agreement, Consultant has now identified one
specific entity, and will make an introduction of said entity to the Company.
Consultant also knows other entities whom Consultant will also introduce to the
Company. In each case, Consultant believes these entities may have an interest
in providing public company resources and perhaps financing to the Company.





2. General Services.  The Consultant shall provide strategic advice and
consulting services, on an as needed basis as requested by the Company during
the term of this agreement including but not limited to: (i) introduction and
facilitation with legal counsel, auditors, GAAP accountants and transfer agents
to facilitate a better public company outlook (ii) introduction and facilitation
with investor relations firm (iii) introduction to potential capital investors.
The scope of the Services and additional compensation structure, if any, for
strategic advice, consulting, and other investment banking related services on
behalf of the Company or otherwise, shall be determined on a case-by-case basis
by the parties subject to the obligations set forth herein.




3. Performance of Services. In conjunction with the performance of the Services,
Consultant agrees to:




a.

Make itself available to the Company for phone conferences during normal
business hours for reasonable periods of time, subject to reasonable advance
notice and mutually convenient scheduling, for the purpose of advising the
Company with regard to the Services to be performed and the preparation of such
reports, summaries, corporate profiles, suggested terms for recapitalization or
restructuring of financial instruments, due diligence packages, corporate
presentations, and/or other material and documentation as shall be necessary to
properly present the Company to individuals and/or entities that could be a
benefit to the Company.




b.

Advise the Company in evaluating proposals from potential strategic alliances.
Consultant may be involved in negotiating with potential strategic alliances on
behalf of the Company; provided, however, that Consultant shall not be involved
in the negotiations with potential investors in the Company and Consultant will
 not undertake any activity which would require registration as a broker-dealer
under federal or state securities laws and regulations.




c.

In connection with Consultant providing the Services, the Company agrees to keep
Consultant up to date and apprised of all business, market and legal
developments related to the Company and its operations and management.
Consultant shall devote such time and effort, as it deems commercially
reasonable under the circumstances to the affairs of the Company to render the
Services. Consultant shall not provide any services that constitute the
rendering of a legal opinion or perform any work that is in the ordinary purview
of the Certified Public Accountant. Consultant cannot guarantee results on
behalf of the Company, but shall pursue all avenues that it deems reasonable
through its experience and network of contacts. It is understood that a portion
of the compensation paid hereunder is being paid by the





Company to have Consultant remain available to advise it on transactions on an
as-needed basis.




d.

The Company shall provide to Consultant copies of the Company’s Business Plan,
PowerPoint Presentation and such other collateral materials necessary for
Consultant’s performance hereunder. The Company shall also make available
certain of its employees and advisors (including but not limited to legal and
accounting) for the purposes of expert advice and perspective for the Services
to be performed by Consultant as well as for presentations and meetings.
Consultant acknowledges and agrees that the Company's Business Plan, PowerPoint
Presentation and other collateral materials to which Consultant may have access
to during the performance of this Agreement are confidential information and as
such, shall not be distributed to third parties which such distribution is
outside the scope of the services to be performed hereunder.




4. Term. The term (the "Term") of this Agreement shall commence on the date
first written above and shall automatically terminate six (6) months thereafter,
unless terminated earlier in accordance with the provisions set forth below, or
extended by the mutual written consent of the parties hereto in writing. This
Agreement may be terminated prior to the expiration of the Term only:






a.

By the Company or Consultant for any reason upon thirty (30) days' written
notice prior to the completion of the initial term; or By Consultant upon
default in the payment of any amounts due to Consultant pursuant to this
agreement, if such default continues for more than fifteen (15) days following
receipt by the Company from Consultant of written notice of such default and
demand for payment. All monies owed are due upon termination; or



b.

By mutual agreement of the parties. If the Company terminates the agreement, the
Company does so upon their own volition and without recourse, and will not
receive any amount of monies paid in the form of a refund, credit, or any other
form of payment upon termination, Upon payment of any fees hereunder to the
Consultant, the Company forfeits all rights for the return of the fees paid to
the Consultant for services. The Company shall be free during the period
services are rendered to retain other entities, consultants, brokers or others,
and with such persons as it deems fit and this agreement does not provide for an
exclusive arrangement. Section 4 is irrevocable and survives the termination or
the Agreement.




5. Compensation for Service. As consideration for the performance of the
Services, the Company shall pay Consultant a consultant's fee (the "Consulting
Fee") of three hundred shares (300,000) shares of Restricted NTFU Stock. One
hundred thousand (100,000) shares due at the signing of this agreement, for the
Consultant's aforementioned services. One hundred thousand (100,000) shares due
on June 14, 2015, and the remaining one hundred thousand (100,000) shares due on
August 14, 2015.

The Company agrees that the Consultant's work, if performed, is invaluable to
the direction and development of the Company's business, and recognizes that
although the introductory consulting work is done during a specific time period,
the tangible effects as a result of the Consultant's work may last many years
past the term and scope of the agreement. As such, because there is no specific
limit to the value of the services provided, the Company agrees to pay the
Consulting Fee to the Consultant in accordance with the above payment schedule
during the term of this agreement.

The Consultant agrees in good faith to consistently provide introduction to
public company resources, capital resources, investor relations resources and
legal and accounting resources, on an as prioritized basis by the Company, as
stated in Section

(1) for a period of six (6) months from the date of this Agreement.




The Consultant agrees to provide a weekly update of all introductions and
dispositions of each introduction to the Company. The Consultant agrees to take
direction from the Company on an as-needed basis to further the relationships
between the Company and the Entities.

6. Travel Expenses. The Company hereby agrees that all fees paid under this
Agreement, are exclusive of any reasonable out of pocket travel, hotel and meal
expenses that will be incurred by the members of Consultant pursuant to
providing the Services. All out of pocket fees must be pre-approved by the
Company in writing. For example, the Company and Consultant agree that prior to
any travel by a Consultant member, Consultant will notify the Company of the
purpose of the travel and the estimated air travel and hotel expenses to be
incurred and the Company will either pay such expenses for such member or notify
the Consultant that the expenses are not authorized and will not be paid by the
Company. The Company will reimburse any pre-approved out of pocket fees   within
fifteen (15) days of  being invoiced by Consultant for such expenses.




7. Use of Name. The Company shall not utilize the name "Benchmark Advisory
Partners LLC", or any derivative thereof, in any publication, announcement or
otherwise, without the prior written consent of Consultant.














8. Indemnification and Warranties.






a.

The Company agrees to indemnify Consultant and hold it harmless against any
losses, claims, damages or liabilities arising out of, in connection with,
orrelating in any manner, directly or indirectly, to a breach of this Agreement
or the performance of the Services hereunder, unless it is finally determined by
a court of competent jurisdiction that such losses, claims, damages or
liabilities arose out of the gross negligence of Consultant, or any violation of
applicable law by Consultant, including any misrepresentation of a material fact
contained in information furnished in writing by Consultant. The Consultant
agrees to indemnify the Company and hold it harmless against any losses, claims,
damages or liabilities arising out of, in connection with, or

relating in any manner, directly or indirectly, to a breach of this Agreement or
the performance of the Services hereunder, unless it is finally determined by a
court of competent jurisdiction that such losses, claims, damages or liabilities
arose out of the gross negligence of Company, or any violation of applicable law
by the Company, including any misrepresentation of a material fact contained in
information furnished in writing by the Company.







b.

The Company and Consultant agrees that if any indemnification sought pursuant to
the preceding paragraph is finally judicially determined to be unavailable, then
the Company and Consultant shall contribute to the losses, claims, liabilities,
damages and expenses for which such indemnification or reimbursement is held
unavailable in such proportion as is appropriate to reflect the relative fault
of the Company, on the one hand, and Consultant, on the other, in connection
with this Agreement.




c.

The Company represents and warrants that it is not a party to any consulting or
financial advisory agreements of any kind that may conflict with this Consulting
Agreement. The Company at the request of Consultant will offer confirmation, in
writing, to that effect.




d.

Consultant represents and warrants that the Services performed hereunder shall
at all times be in compliance with all applicable state and federal laws and
regulations, including, but not limited to, securities law and regulations.




e.

Consultant has no liability to the Company for any acts or omissions in the
performance of services except for act or omissions that are due to the gross
negligence of Consultant.














9. Broker-Dealer.




The Company recognizes that Consultant, is not a broker or dealer as such terms
are defined under the 1933 and 1934 Securities Acts as well as all regulations
and promulgations interpreting or enforcing the terms of such acts (the "Acts").
As such, the parties expressly acknowledge that all fees paid to Consultant
hereunder shall constitute consulting and or “finder”fees for its strategic
advice and not for raising money for the Company; and that the services of
Consultant described in this Consulting Agreement are not intended to engage
Consultant to provide services as a broker or dealer of agent acting on behalf
of the Company in any placement of securities.

Consultant shall engage in no negotiations on behalf of the Company, nor shall
Consultant participate in discussions between any entity introduced by
Consultant and the Company over terms for infusion of capital into the Company.
Consultant shall not act as a broker or a dealer in any way, and the parties
acknowledge that Consultant is not licensed to do so. Consultant's only activity
in connection with introductions to potential capital funding sources is to make
the introduction and nothing more. Consultant's compensation set forth herein is
based solely on the introduction to the general category or entities and is not
related to specific entities which may be introduced by Consultant, and is not
in any way a commission with respect to any specific transaction or entity
funding.. And as such, because the introductions between the consultant and
entities may develop relationships that last longer than the term of his
contract, and as such these relationships may possibly lead to future
opportunities for the Company without the Consultant being explicitly involved,
the Company hereby agrees to pay the Consultant (300,000 common shares as full
payment for its services in accordance with Paragraph 5 above.

. No amounts will be refunded to the Company regardless of the date of
termination or any reasons given for the termination, in accordance with Section
4. All payments are final and non-fundable, without exception, Section 9 is
irrevocable and will survive part the termination date.

10. Independent Contractor . The parties hereto agree that Consultant is an
independent contractor and shall not in any manner be deemed an agent or partner
of, or co- venturer with the Company. In no event is Consultant authorized or
obligated to commit the Company to any agreement and the Company shall have no
obligation to enter into any transaction identified by Consultant. The Company
is not obligated or required to accept any offer to purchase equity securities
by any Investor identified by Consultant.













11. Assignments and Binding Effect. This Agreement shall be binding on and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. The rights and obligations of the Company under this
Agreement may not be assigned or delegated without the prior written consent of
Consultant, and any purported assignment without the written consent of
Consultant shall be null and void.




12. Modification and Waiver . Only an instrument in writing executed by the
parties hereto may amend this Agreement. The failure of any party to insist upon
strict

performance of any of the provisions of this Agreement shall not be construed as
a waiver of any subsequent default of the same or similar nature, or any other
nature.




13. Construction. The captions used in this Agreement are provided for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.




14. Facsimile Signature. Facsimile transmission of any signed original document,
and retransmission of any signed facsimile transmission, shall be the same as
delivery of an original. At the request of either party, the parties shall
confirm facsimile transmitted signatures by signing an original document.




15. Governing Law. The subject matter of this Agreement shall be governed by and
construed in accordance with the laws of the State of California (without
reference to its choice of law principles), and to the exclusion of the law of
any other forum, without regard to the jurisdiction in which any action or
special proceeding may be instituted.







EACH PARTY HERETO AGREES TO SUBMIT TO THE PERSONAL JURISDICTION AND VENUE OF THE
STATE AND/OR FEDERAL COURTS LOCATED IN THE STATE OF CALIFORNIA FOR RESOLUTION OF
ALL DISPUTES ARISING OUT OF, IN CONNECTION WITH, OR BY REASON OF THE
INTERPRETATION, CONSTRUCTION, AND ENFORCEMENT OF THIS AGREEMENT, AND HEREBY
WAIVE THE CLAIM OR DEFENSE THEREIN THAT SUCH COURTS CONSTITUTE AN INCONVENIENT
FORUM. AS A MATERIAL INDUCEMENT FOR THIS AGREEMENT, EACH PARTY SPECIFICALLY
WAIVES THE RIGHT TO TRIAL BY JURY OF ANY ISSUES SO TRIABLE.

16. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any respect for any reason, the validity and enforceability of
any such provision in any other respect, and of the remaining provisions of this
Agreement, shall not be in





any way impaired.










17. Non-Exclusive. Consultant acknowledges and agrees that it is being granted
non- exclusive rights with respect to the Services to be provided to the Company
and the Company is free to engage other parties to provide consulting services
similar to those being provided by Consultant hereunder. The parties may agree
to enter into an exclusive opportunity and shall provide a written agreement
necessary.




18. Non-Circumvention . Neither party shall attempt to or actually circumvent or
interfere with business relationships between the Company and/or Consultant,
their clients or sources of transactions. Further, now and for two years after
the date hereof, the Company shall not, directly or indirectly, establish, or
receive or pay compensation for or financing for or receive, any interest,
investment, financing, or participate in any merger, acquisition, joint venture,
agency, vendor, issuance of securities or other relationship with Consultant 's
clients or sources of transactions that were introduced to the Company by
Consultant or became aware of the Company through the provision of Services by
Consultant, in circumvention of the business relationships between the Company
and Consultant, Consultant 's clients or sources of transactions established in
this Consulting Agreement. As such, because there is no specific limit to the
value of the services provided, the Company agrees to pay the Consultant in
accordance with the above payment schedule during the term of this agreement and
for two years after the termination of the Agreement, if any corporate
milestones are reached as the result of the Consultant's introductions or
efforts. Recognizing that the business trajectory and relationships as a direct
result of Consultant may surpass two years, the Company agrees to pay in full
the Consulting Fee at the time of signature of this agreement. The Company
hereby irrevocably agrees not to circumvent, avoid, bypass, or obviate, directly
or indirectly, the intent of this Agreement.




19. Survivability. Neither the termination of this Agreement nor the completion
of any services to be provided by Consultant hereunder, shall affect the
provisions of this Agreement that shall remain operative and in full force and
effect.




20. Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter of this
Agreement and supersedes all prior understandings and agreements, whether
written or oral, among the parties with respect to such subject matter.
Specifically, all prior agreements and contracts entered into by and between the
parties hereto shall immediately terminate upon the execution of this Agreement
and neither party shall have any further obligations thereunder.





If the foregoing correctly sets forth the understanding between the Consultant
and the Company, please so indicate in the space provided below for that purpose
within 10 days of the date hereof or this Agreement shall be withdrawn and
become null and void. The undersigned parties hereto have caused this Agreement
to be duly executed by their authorized representatives, pursuant to corporate
board approval and intend to be legally bound.









Company: Nutrafuels, Inc.

Consultant: Benchmark Advisory Partners LLC






By: Edgar Ward

Timothy Connor, President






Date:

Date:






Signature:

Signature:



